Per Curiam.
We have never given the extraordinary remedy of mandamuses to compel the payment of interest on an order of this kind. On the contrary, it was refused in Mr. Fox’s case. We believe the custom throughout the state has been not to pay interest, and those persons who deal with the commissioners understand, that the time of payment depends on the state of the treasury. If the relator has any other remedy he is at liberty to pursue it; but it is the opinion of this Court, that a peremptory mandamus should not be granted.
Peremptory mandamus refused.